Case 2:17-bk-19577-WB   Doc 67 Filed 04/25/19 Entered 04/25/19 14:46:19       Desc
                         Main Document    Page 1 of 1
    NANCY CURRY
    CHAPTER 13 STANDING TRUSTEE
    1000 WILSHIRE BLVD., SUITE 870
    LOS ANGELES, CA 90017
    (213)689-3014 FAX (213)689-3055

                             UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                  LOS ANGELES DIVISION

    IN THE MATTER OF:                 )   CHAPTER 13
                                      )
    PONDS, HIDONOL                    )   CASE NO. LA 2:17-bk-19577-WB
                                      )
                                      )   TRUSTEE’S VOLUNTARY DISMISSAL
                               _Debtor)   OF MOTION TO DISMISS

                                          DATE:    April 24, 2019
                                          TIME:    1:30 PM
                                          PLACE:   255 E. Temple St.
                                                   Courtroom 1375
                                                   Los Angeles, CA 90012


         PLEASE TAKE NOTICE THAT the Standing Trustee's Motion to

    Dismiss served on February 14, 2019 is hereby voluntarily dismissed.


    DATE: April 25, 2019                               /s/ Nancy Curry



                                PROOF OF SERVICE BY MAIL

    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:


         I declare that I am over the age of 18 years and not a party
    to the within action; that I am employed by Nancy Curry, Chapter
    13 Trustee; and that on April 25, 2019, I served the above
    notice by first class mail on:


    DEBTOR                            ATTORNEY

    PONDS, HIDONOL                    ANDY C. WARSHAW
                                      FINANCIAL RELIEF LAW CENTER
    1064 E BRENNER DRIVE              1200 MAIN STREET, STE. G
    CARSON, CA 90746                  IRVINE, CA 92614-



         I declare under penalty of perjury that the foregoing is
    true and complete to the best of my knowledge.
         Executed at Los Angeles, California on April 25, 2019.


                                                            /s/ Jaime Mejia
